Citation Nr: 0946760	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  04-21 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total disability rating for individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Kathleen L. Day


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran has verified active service from May 1971 to 
September 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in May 2003, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  A notice of disagreement was filed in May 
2003, a statement of the case was issued in April 2004, and a 
substantive appeal was received in May 2004.  The Veteran 
requested a Board hearing; however, he withdrew that request 
in February 2009. 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In March 2009, the Board remanded this matter for additional 
development so that a VA examination could be provided, an 
opinion obtained, and a supplemental statement of the case 
issued, if necessary.  Review of the record does not document 
that any such development occurred.  Where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Thus, this claim must be 
remanded for compliance with the June 2008 remand 
instructions. 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examination to 
determine whether it is at least as 
likely as not that the Veteran is unable 
to secure or follow a substantially 
gainful occupation due to the Veteran's 
service-connected knee disabilities.  The 
claims file should be reviewed in 
conjunction with this request.  The 
examiner should perform all necessary 
tests and provide a clear rationale for 
all opinions given.  If the examiner 
answers in the affirmative, and the 
examination results do not result in a 
revised rating assignment enabling a 
grant of TDIU under 38 C.F.R. § 4.16(a), 
then forward the case to VA's Under 
Secretary for Benefits or the Director of 
the Compensation and Pension Service for 
consideration of the assignment of an 
extraschedular rating for the Veteran's 
TDIU claim, pursuant to the provisions of 
38 C.F.R. § 3.321(b) and/or 38 C.F.R. § 
4.16(b).  

Actions taken thereafter should proceed 
in accordance with the directives of the 
Under Secretary for Benefits or the 
Director of the Compensation and Pension 
Service.  

2.  Thereafter, if any benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the case, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



